Exhibit 10.2
 
Published Deal CUSIP Number: 72651JAE9
Published Revolver CUSIP Number: 72651JAF6
Execution Copy
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 19, 2011
among
PLAINS MARKETING, L.P.,
as the Borrower,
PLAINS ALL AMERICAN PIPELINE, L.P.,
as Guarantor
BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,
BNP PARIBAS and SOCIETE GENERALE,
as Co-Syndication Agents,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS and SOCIETE GENERALE,
as
Joint Lead Arrangers and Joint Book Managers
Senior Secured
Hedged Inventory Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    23  
1.03 Accounting Terms
    24  
1.04 Rounding
    25  
1.05 Times of Day
    25  
1.06 Letter of Credit Amounts
    25  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    25  
 
       
2.01 Loans
    25  
2.02 Borrowings, Conversions and Continuations of Loans
    26  
2.03 Letters of Credit
    27  
2.04 Prepayments
    37  
2.05 Termination or Reduction of Commitments
    37  
2.06 Repayment of Loans
    38  
2.07 Interest
    38  
2.08 Fees
    39  
2.09 Computation of Interest and Fees
    39  
2.10 Evidence of Debt
    39  
2.11 Payments Generally; Administrative Agent’s Clawback
    40  
2.12 Sharing of Payments by Lenders
    42  
2.13 Increase in Commitments
    43  
2.14 Cash Collateral
    44  
2.15 Defaulting Lenders
    45  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
 
       
3.01 Taxes
    48  
3.02 Illegality
    52  
3.03 Inability to Determine Rates
    53  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    53  
3.05 Compensation for Losses
    55  
3.06 Mitigation Obligations; Replacement of Lenders
    55  
3.07 Survival
    56  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    56  
 
       
4.01 Conditions Precedent to Initial Credit Extension
    56  
4.02 Conditions to all Credit Extensions
    58  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    58  
 
       
5.01 Existence, Qualification and Power
    58  
5.02 Authorization; No Contravention
    59  

i



--------------------------------------------------------------------------------



 



          Section   Page  
5.03 Governmental Authorization; Other Consents
    59  
5.04 Binding Effect
    59  
5.05 Financial Statements; No Material Adverse Effect
    59  
5.06 Litigation
    60  
5.07 Ownership of Property; Liens; Receivables
    60  
5.08 Environmental Compliance
    60  
5.09 ERISA Compliance
    61  
5.10 Margin Regulations; Investment Company Act
    62  
5.11 Disclosure
    62  
5.12 Compliance with Laws
    62  
5.13 Collateral Documents
    62  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    62  
 
       
6.01 Financial Statements
    63  
6.02 Certificates; Other Information
    63  
6.03 Notices
    65  
6.04 Payment of Taxes, Etc
    65  
6.05 Preservation of Existence, Etc
    65  
6.06 Maintenance of Properties
    65  
6.07 Maintenance of Insurance
    65  
6.08 Compliance with Laws; Compliance with Contracts for Sale of Hedged Eligible
Inventory
    66  
6.09 Books and Records
    66  
6.10 Inspection Rights
    66  
6.11 Use of Proceeds
    66  
6.12 Covenant to Give Security
    66  
6.13 Further Assurances
    67  
 
       
ARTICLE VII.NEGATIVE COVENANTS
    67  
 
       
7.01 Liens
    67  
7.02 Fundamental Changes; Dispositions
    67  
7.03 Dispositions
    68  
7.04 Transactions with Affiliates
    68  
7.05 Burdensome Agreements
    68  
7.06 Use of Proceeds
    68  
7.07 PAA Consolidated Leverage Ratio
    68  
 
       
ARTICLE VIII.EVENTS OF DEFAULT AND REMEDIES
    69  
 
       
8.01 Events of Default
    69  
8.02 Remedies Upon Event of Default
    71  
8.03 Application of Funds
    72  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    73  
 
       
9.01 Appointment and Authority
    73  
9.02 Rights as a Lender
    73  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
9.03 Exculpatory Provisions
    73  
9.04 Reliance by Administrative Agent
    74  
9.05 Delegation of Duties
    75  
9.06 Resignation or Removal of Administrative Agent
    75  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    76  
9.08 No Other Duties, Etc
    76  
9.09 Administrative Agent May File Proofs of Claim
    76  
9.10 Collateral Matters
    77  
 
       
ARTICLE X. CONTINUING GUARANTY
    77  
 
       
10.01 PAA Guaranty
    77  
10.02 Rights of Lenders
    78  
10.03 Collateral Matters
    78  
10.04 Obligations Independent
    78  
10.05 Subrogation
    79  
10.06 Termination; Reinstatement
    79  
10.07 Subordination
    79  
10.08 Stay of Acceleration
    79  
10.09 Condition of Borrower
    79  
 
       
ARTICLE XI. MISCELLANEOUS
    80  
 
       
11.01 Amendments, Etc
    80  
11.02 Notices; Effectiveness; Electronic Communication
    81  
11.03 No Waiver; Cumulative Remedies; Enforcement
    83  
11.04 Expenses; Indemnity; Damage Waiver
    84  
11.05 Payments Set Aside
    86  
11.06 Successors and Assigns
    87  
11.07 Treatment of Certain Information; Confidentiality
    91  
11.08 Right of Setoff
    92  
11.09 Interest Rate Limitation
    93  
11.10 Counterparts; Integration; Effectiveness
    93  
11.11 Survival of Representations and Warranties
    93  
11.12 Severability
    94  
11.13 Replacement of Lenders
    94  
11.14 Governing Law; Jurisdiction; Etc
    95  
11.15 Waiver of Jury Trial
    96  
11.16 No Advisory or Fiduciary Responsibility
    96  
11.17 No Recourse to Other Persons
    97  
11.18 Electronic Execution of Assignments and Certain Other Documents
    97  
11.19 USA PATRIOT Act
    97  
11.20 Time of the Essence
    97  
11.21 ENTIRE AGREEMENT
    97  
11.22 Restated Agreement
    97  
 
       
SIGNATURES
    S-1  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

             
 
    1.01     Currently Approved by Required Lenders
 
    2.01     Commitments and Applicable Percentages
 
    5.03     Governmental Authorization; Other Consents
 
    5.06     Litigation
 
    5.08     Environmental Matters
 
    5.09     ERISA Matters
 
    5.12     Compliance with Laws
 
    11.02     Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

         
 
      Form of
 
       
 
  A   Loan Notice
 
  B   Note
 
  C   Compliance Certificate
 
  D-1   Assignment and Assumption
 
  D-2   Administrative Questionnaire

iv



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of August __, 2011, among PLAINS MARKETING, L.P., a Texas limited
partnership (the “Borrower”), PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware
limited partnership (“PAA”), as guarantor, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BNP PARIBAS
AND SOCIETE GENERALE, as Co-Syndication Agents, and BANK OF AMERICA, N.A., as
Administrative Agent and L/C Issuer.
     The Borrower, the Administrative Agent and certain Lenders entered into
that certain Second Restated Credit Agreement dated November 6, 2008 (as amended
prior to the Closing Date (as hereinafter defined), the “Existing Credit
Agreement”) and, together with the other Lenders a party hereto, desire to amend
and restate the Existing Credit Agreement as set forth herein.
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Account Debtor” means any Person who is or who may become obligated under,
with respect to, or on account of, a Receivable.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent appointed in accordance with Section 9.06.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders pursuant to Section 11.02.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. The
initial Aggregate Commitments as of the Closing Date are $850,000,000.

1



--------------------------------------------------------------------------------



 



     “Agreement” means this Third Amended and Restated Credit Agreement.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the PAA Debt Rating as set forth below:

                                  Applicable Rate                      
Eurodollar Rate             PAA Debt Ratings             Loans and        
Pricing Level   S&P/Moody’s     Commitment Fee     Letters of Credit     Base
Rate Loans  
1
  BBB+/Baa1 or higher     0.125 %     1.000 %     0.000 %
 
                               
2
  BBB/Baa2     0.150 %     1.125 %     0.125 %
 
                               
3
  BBB-/Baa3     0.175 %     1.250 %     0.250 %
 
                               
4
  BB+/Ba1     0.200 %     1.500 %     0.500 %
 
                               
5
  BB/Ba2 or lower     0.250 %     1.625 %     0.625 %

     “PAA Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “PAA Debt Ratings”) of
PAA’s non-credit-enhanced, senior unsecured long-term debt; provided that (a) if
the respective PAA Debt Ratings issued by the foregoing rating agencies differ
by one Pricing Level, then the Pricing Level for the higher of such PAA Debt
Ratings shall apply (with the PAA Debt Rating for Pricing Level 1 being the
highest and the PAA Debt Rating for Pricing Level 5 being the lowest); (b) if
the respective PAA Debt Ratings issued by the foregoing rating agencies differ
by more than one Pricing Level, then the Pricing Level that is one Pricing Level
lower than the Pricing Level of the higher PAA Debt Rating shall apply; (c) if
PAA has only one PAA Debt Rating, the Pricing Level equal to that of such PAA
Debt Rating shall apply; and (d) if PAA does not have any PAA Debt Rating, then
the Administrative Agent and the Borrower shall negotiate in good faith to amend
the definition of Applicable Rate to reflect such change in circumstances, and
until such time as the Administrative Agent and the Borrower shall reach
agreement with respect thereto, Pricing Level 5 shall apply.

2



--------------------------------------------------------------------------------



 



Initially, the Applicable Rate shall be determined based upon the PAA Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the PAA Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.02(d) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.
     “Approved Eligible Receivables” means an Eligible Receivable (a) from a
Person whose Debt Rating is either at least Baa3 by Moody’s or at least BBB- by
S&P; (b) fully and unconditionally guaranteed as to payment by a Person whose
Debt Rating is either at least Baa3 by Moody’s or at least BBB- by S&P; (c) from
any other Person that is Currently Approved by Required Lenders; or (d) fully
covered by a letter of credit from any national or state bank or trust company
which is organized under the laws of the United States of America or any state
thereof or any branch licensed to operate under the laws of the United States of
America or any state thereof, which is a branch of a bank organized under any
country which is a member of the Organization for Economic Cooperation and
Development, in each case which has capital, surplus and undivided profits of at
least $500,000,000 and whose commercial paper is rated either at least P-1 by
Moody’s or at least A-1 by S&P.
     “Approved Fund” means any Fund that is solely administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Approved Location” means (i) a Plains Terminal, (ii) storage locations or
pipelines Currently Approved by Required Lenders for which Administrative Agent
has received a bailee letter in form and substance reasonably acceptable to
Administrative Agent with respect to any Collateral stored at such locations or
pipelines, or (iii) storage locations or pipelines Currently Approved by
Required Lenders storing Financed Hedged Eligible Inventory not in excess of
five percent (5%) of all Financed Hedged Eligible Inventory.
     “Arrangers” means each of Merrill Lynch, BNP Paribas and Société Générale,
in its capacity as co-lead arranger and joint book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds solely managed by the same
investment advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D-1 or any other form approved by
the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that

3



--------------------------------------------------------------------------------



 



would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of PAA and its Subsidiaries for the fiscal year ended December 31, 2010, and the
related consolidated statements of income or operations and cash flows for such
fiscal year and partners’ capital of PAA and its Subsidiaries, including the
notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate in
effect on such day as determined pursuant to clause (b) of the definition
thereof plus 1.00%. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.
     “Broker Liens” means any Liens under or with respect to accounts with
brokers or counterparties with respect to Swap Contracts in favor of such
brokers or counterparties, securing only obligations under such Swap Contracts.
     “Business Day” means (a) any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located and
the State of Texas, and (b) if such day relates to any Eurodollar Rate Loan,
means any such day that satisfies clause (a) hereof that is also a London
Banking Day.

4



--------------------------------------------------------------------------------



 



     “Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP, other than any Operating Lease.
     “Cash and Carry Purchases” means purchases of Petroleum Products for
physical storage at an Approved Location which qualify as Hedged Eligible
Inventory or in transit in pipelines which has been hedged by either a NYMEX
contract, an OTC contract, an Intercontinental Exchange contract, or a contract
for physical delivery.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations or obligations of Lenders to fund participations
in respect thereof, cash or deposit account balances or, if the L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
     “Change of Control” means an event or series of events by which PAA ceases
to be, directly or indirectly, the beneficial owner (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of a majority
of the outstanding general partnership interests and the outstanding limited
partnership interests of the Borrower.
     “Closing Date” means the first date on which all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 11.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is purported under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, in each case, to
secure all or part of the Obligations of the Borrower.
     “Collateral Documents” means, collectively, the Security Agreement, each
Tri-Party Agreement, each of the security agreements, pledge agreements or other
similar agreements

5



--------------------------------------------------------------------------------



 



delivered by the Borrower to the Administrative Agent pursuant to Section 6.12,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties, in each case, to secure all or part of the Obligations
of the Borrower.
     “Commitment” means, as to each Lender, such Lender’s obligation to (i) make
Loans to the Borrower pursuant to Section 2.01, and (ii) purchase participations
in L/C Obligations, in each case, in an aggregate principal amount at any one
time outstanding, does not exceed the amount set forth opposite such Lender’s
name on Schedule 2.01, as such amount may from time to time be increased
pursuant to Section 2.13 or decreased pursuant to Section 2.05, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Currently Approved by Required Lenders” means such Person (including a
limit on the maximum Hedged Eligible Inventory sold to any such Person), storage
location, pipeline, form of Letter of Credit or other matter as the case may be,
as reflected in Schedule 1.01 attached hereto and as amended from time to time
by the most recent written notice given by the Administrative Agent to the
Borrower as being approved by Required Lenders. Each such amended Schedule 1.01
will supersede and revoke each prior Schedule 1.01.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Debt Rating” means, as to any Account Debtor, the rating then in effect by
Moody’s or S&P with respect to long-term senior unsecured non-credit enhanced,
or similar debt of such Account Debtor.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.

6



--------------------------------------------------------------------------------



 



     “Default Rate” means, at any time during a Default Rate Period, (a) when
used with respect to Obligations of the Borrower other than Letter of Credit
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate
applicable to Base Rate Loans plus (iii) 2% per annum; provided, however, that
with respect to a Eurodollar Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Eurodollar Rate Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
     “Default Rate Period” means (a) any period during which an Event of
Default, other than pursuant to Section 8.01(a), is continuing, provided that
such period shall not begin until notice of the commencement of the Default Rate
has been given to the Borrower by the Administrative Agent upon the instruction
by the Required Lenders and (b) any period during which any Event of Default
pursuant to Sections 8.01(a) is continuing unless the Borrower has been notified
otherwise by the Administrative Agent upon the instruction by the Required
Lenders.
     “Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to fund any of its
funding obligations hereunder in respect of its Loans or participations in
respect of Letters of Credit, within two Business Days of the date required to
be funded by it hereunder, or has failed to make any payment to the
Administrative Agent required under Section 3.01(c)(ii) within the time
specified therein, and the Administrative Agent shall have exercised its
indemnification right against any Borrower pursuant to the second sentence of
Section 3.01(c)(i), (b) has notified the Borrower or the Administrative Agent
that it does not intend to comply with its funding obligations hereunder or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within two Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the Laws
of the United States, a State thereof or the District of Columbia.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

7



--------------------------------------------------------------------------------



 



     “Eligible Inventory” means inventories of Petroleum Products in which the
Borrower has lawful and absolute title (specifically excluding, however, tank
bottoms and pipeline linefill of Borrower classified as a long-term asset),
which are not subject to any Lien in favor of any Person (other than Permitted
Inventory Liens), which are subject to a fully perfected first priority security
interest (subject only to Permitted Inventory Liens) in favor of Administrative
Agent pursuant to the Loan Documents prior to the rights of, and enforceable as
such against, any other Person, which are otherwise satisfactory to Required
Lenders in their reasonable business judgment and located at Approved Locations,
minus without duplication the amount of any Permitted Inventory Lien on any such
inventory.
     “Eligible Receivables” means, at the time of any determination thereof (and
without duplication), each Account and, with respect to each determination made
on or after the 20th day of each calendar month and prior to the first day of
the next calendar month, each amount which will be, in the good faith estimate
reasonably determined by the Borrower, a Receivable of the Borrower with respect
to sales and deliveries of Hedged Eligible Inventory during such calendar month
or deliveries of Hedged Eligible Inventory during the next calendar month under
firm written purchase and sale agreements, in either event as to which the
following requirements have been fulfilled (or as to future Receivables, will be
fulfilled as of the date of such sales and deliveries of Hedged Eligible
Inventory), to the reasonable satisfaction of Administrative Agent:
     (i) The Borrower has lawful and absolute title to such Receivable;
     (ii) such Receivable is a valid, legally enforceable obligation of an
Account Debtor payable in Dollars, arising from the sale and delivery of Hedged
Eligible Inventory to such Person in the United States of America in the
ordinary course of business of the Borrower, to the extent of the volumes of
Hedged Eligible Inventory delivered to such Person prior to the date of
determination;
     (iii) there has been excluded from such Receivable (A) any portion that is
subject to any dispute, rejection, loss, non-conformance, counterclaim or other
claim or defense on the part of any Account Debtor or to any claim on the part
of any Account Debtor denying liability under such Receivable, and (B) the
amount of any account payable or other liability owed by the Borrower to the
Account Debtor on such Receivable, whether or not a specific netting agreement
may exist, excluding, however, any portion of any such account payable or other
liability which is at the time in question covered by a Letter of Credit;
     (iv) the Borrower has the full and unqualified right to assign and grant a
security interest in such Receivable to Administrative Agent as security for its
Obligation;
     (v) such Receivable (A) is evidenced by an invoice rendered to the Account
Debtor, or (B) represents the uninvoiced amount in respect of volumes of Hedged
Eligible Inventory scheduled to be delivered by the Borrower in the current or
next-following calendar month, is governed by a purchase and sale agreement,
exchange agreement or other written agreement, and in either event such
Receivable is not evidenced by any promissory note or other instrument;

8



--------------------------------------------------------------------------------



 



     (vi) such Receivable is not subject to any Lien in favor of any Person and
is subject to a fully perfected first priority security interest in favor of
Administrative Agent pursuant to the Loan Documents, prior to the rights of, and
enforceable as such against, any other Person except for a Lien in respect of
First Purchase Crude Payables;
     (vii) such Receivable is due not more than 30 days following the last day
of the calendar month in which the Hedged Eligible Inventory delivery occurred
and is not more than 30 days past due;
     (viii) such Receivable is not payable by an Account Debtor with more than
twenty percent (20%) of its Receivables to the Borrower that are outstanding
more than 60 days from the invoice date;
     (ix) the Account Debtor in respect of such Receivable (A) is located, is
conducting significant business or has significant assets in the United States
of America or is a Person that is Currently Approved by Required Lenders, (B) is
not an Affiliate of the Borrower, and (C) is not the subject of any event of the
type described in Section 8.01(f); and
     (x) the Account Debtor in respect of such Receivable is not a governmental
authority, domestic or foreign.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination, excluding, however, all
debt securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests).
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

9



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means:
     (a) for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 12:00 p.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 12:00 p.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 12:00 p.m.,
London time on such date for Dollar deposits being delivered in the London
interbank market for a term of seven days (or if a term of seven days is
unavailable then a term of one month) commencing that day or (ii) if such
published rates are not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

10



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income or net profits (however denominated), and
franchise taxes or capital taxes imposed on it (in lieu of or in addition to net
income or net profits taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender, (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c), or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), and (e) any Taxes under FATCA.
     “Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.
     “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Agreement as of the Closing Date.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor versions thereof that are
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

11



--------------------------------------------------------------------------------



 



     “Fee Letters” means each of the letter agreements among the Borrower, the
Administrative Agent, and/or the Arrangers and executed in relation to this
Agreement and the transactions contemplated thereby.
     “Financed Hedged Eligible Inventory” means all Hedged Eligible Inventory
(i) the Cash and Carry Purchase of which is to be or has been secured by Letters
of Credit issued hereunder, and/or (ii) the purchase of which pursuant to Cash
and Carry Purchases, or the storage thereof at Approved Locations, has been
financed pursuant to Loans hereunder.
     “First Purchase Crude Payables” means the unpaid amount of any payable
obligation related to the purchase of Petroleum Products by Borrower secured by
a valid statutory Lien, including but not limited to valid statutory Liens, if
any, created under the laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma or
any other state to the extent such payable obligation is not at the time in
question covered by a Letter of Credit.
     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States (including such a Lender when acting
in the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall constitute a
single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Subsidiaries on a consolidated basis, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Audited Financial Statements.
     “General Partner” means Plains Marketing GP Inc., a Delaware corporation,
in its capacity as the sole general partner of the Borrower.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

12



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedged Eligible Inventory” means Petroleum Products purchased or stored,
or scheduled to be purchased or stored in the following month, by Borrower,
specified by Borrower as Hedged Eligible Inventory in the corresponding Loan
Notice, which have been hedged by either (i) a NYMEX contract or an
Intercontinental Exchange contract which constitutes a Swap Contract, which Swap
Contract is pursuant to a segregated account subject to a Tri-Party Agreement
and not subject to any setoff, counterclaim or netting, or (ii) an
over-the-counter contract or contract for physical delivery to an
investment-grade counterparty or other Person that is Currently Approved by
Required Lenders, and which Petroleum Products, in either such case, upon such
purchase or storage by Borrower, shall qualify as Eligible Inventory.
     “Hedged Value” means, as to Hedged Eligible Inventory and such
corresponding Swap Contracts with respect thereto, an amount equal to the volume
of such Hedged Eligible Inventory times the prices fixed in such corresponding
Swap Contract, minus (i) all related storage, transportation and other
applicable costs of such Hedged Eligible Inventory, as set forth therein and
(ii) the amount secured by any Broker Liens, other than Broker Liens on margin
deposits with respect to such corresponding Swap Contracts.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years (and not less
than one year after the Maturity Date), which provides for the optional or
mandatory deferral of interest or distributions, issued by the Borrower, or any
business trusts, limited liability companies, limited partnerships or similar
entities (a) substantially all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
wholly owned Restricted Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (b) that have been formed for the purpose of issuing trust
preferred securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or another Subsidiary and (B) payments made from time to time on
the subordinated debt.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) its obligations for the repayment of borrowed money,
     (b) its obligations to pay the deferred purchase price of property or
services (excluding trade account payables arising in the ordinary course of
business), other than contingent purchase price or similar obligations incurred
in connection with an acquisition and not yet earned or determinable,
     (c) its obligations evidenced by a bond, debenture, note or similar
instrument, other than surety, bid, performance, statutory and other similar
bonds and instruments obtained in the ordinary course of business,

13



--------------------------------------------------------------------------------



 



     (d) its obligations, as lessee, constituting principal under Capital
Leases,
     (e) its direct or contingent reimbursement obligations with respect to the
face amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,
     (f) its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,
     (g) Synthetic Lease Obligations, or
     (h) its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
Capital Lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Initial Pro Forma Forecasts” means the pro forma financial projections and
forecasts prepared by or at the direction of PAA and delivered by the Borrower
to the Administrative Agent for the second half of the fiscal year ending
December 31, 2011 and for the fiscal years ending December 31, 2012, and
December 31, 2013.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.
     “Interest Period” means as to each Eurodollar Rate Loan, the period
commencing on the date of such Borrowing or the date such Eurodollar Rate Loan
is converted to or continued as a Eurodollar Rate Loan and ending on the date
one month (or seven or fourteen days) thereafter, as selected by the Borrower in
its Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

14



--------------------------------------------------------------------------------



 



     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date as required
pursuant to Section 2.03(c) or refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(ii) any other Lender appointed as a replacement or additional “L/C Issuer”
pursuant to the immediately succeeding sentence. The Administrative Agent may,
with the consent of the Borrower and the Lender in question, or the Borrower
may, with the consent of the Lender in question and notice to the Administrative
Agent, appoint such Lender hereunder as an L/C Issuer in place of or in addition
to Bank of America.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including (without duplication) all L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit

15



--------------------------------------------------------------------------------



 



shall be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lender Parties” means the Administrative Agent, L/C Issuer and all
Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent in accordance with the terms hereof.
     “Letter of Credit” means any letter of credit issued at the request of the
Borrower hereunder and shall include the Existing Letters of Credit. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Letter of Credit Sublimit” means an amount equal to $250,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” has the meaning specified in Section 2.01.
     “Loan Documents” means this Agreement, each Note, each Issuer Document,
each Collateral Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.14 of this Agreement, Fee
Letters and any guaranty of the Obligations delivered in connection herewith.
     “Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
     “Loan Party” means each of the Borrower and PAA.

16



--------------------------------------------------------------------------------



 



     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, properties or financial condition
of the Borrower and its Subsidiaries taken as a whole; (b) a material adverse
effect on the ability of any Loan Party to pay its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect on the
enforceability against any Loan Party of any material terms of any Loan Document
to which it is a party.
     “Maturity Date” means such date that is two years from the Closing Date;
provided, however, that if such date does not satisfy clause (a) of the
definition of “Business Day,” the Maturity Date shall be the next preceding
Business Day.
     “Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Moody’s” means Moody’s Investor Service, Inc. and any successor to the
ratings agency business thereof.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control at such times and meeting the requirements of such
a plan as described in Section 4064 of ERISA.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
     “NYMEX” means the New York Mercantile Exchange.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any of
its Affiliates of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding.
     “Operating Lease” means (i) an operating lease under GAAP, (ii) any lease
that was treated as an operating lease under GAAP at the time it was entered
into that later becomes a capital lease as a result of a change in GAAP during
the life of such lease, including any

17



--------------------------------------------------------------------------------



 



renewals, and (iii) any lease entered into after the date of this Agreement that
would have been considered an operating lease under the provisions of GAAP in
effect as of December 31, 2010,
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
     “PAA” has the meaning specified in the introductory paragraph hereto.
     “PAA Credit Agreement” means that certain Credit Agreement dated of even
date herewith among PAA, Plains Marketing Canada ULC, Bank of America, N.A., as
administrative agent, and the lenders named therein, as from time to time
amended, supplemented or restated.
     “PAA Consolidated Leverage Ratio” means the “Consolidated Leverage Ratio”
as defined in the PAA Credit Agreement.
     “PAA Debt Rating” has the meaning specified in the definition of
“Applicable Rate”.
     “PAA Guaranty” means the Guaranty of the payment Obligations of the
Borrower made by PAA under Article X in favor of the Lender Parties.
     “Participant” has the meaning specified in Section 11.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.

18



--------------------------------------------------------------------------------



 



     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.
     “Permitted Inventory Liens” means (i) any Lien, and the amount of any
liability secured thereby, on Petroleum Products inventory imposed by any
governmental authority for taxes, assessments or charges not yet due or the
validity of which is being contested in good faith and by appropriate
proceedings, if necessary, for which adequate reserves are maintained on the
books of Borrower in accordance with GAAP (so long as such Lien is inchoate) or
(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including, without limitation, Liens on
property of Borrower in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, and for which adequate
reserves are maintained on the books of Borrower in accordance with GAAP.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.
     “Plains Terminal” means any storage terminal, tankage or facility owned by
(i) Borrower or PAA, or (ii) by any Affiliate of Borrower or PAA that has
executed and delivered a bailee letter in form and substance reasonably
acceptable to Administrative Agent with respect to any Collateral stored at such
terminal, tankage or facility.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “Public Lender” has the meaning specified in Section 6.02.
     “Receivables” has the meaning specified in Section 1.1 of the Security
Agreement.
     “Register” has the meaning specified in Section 11.06(c).

19



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, or any general partner thereof or any general partner of any
such general partner or any sole member thereof, as the case may be, solely for
purposes of the delivery of incumbency certificates and other certificates in
respect of certain documents to be attached thereto pursuant to Sections 2.13,
4.01 and 4.02, the secretary or any assistant secretary of such Loan Party, or
any general partner thereof or any general partner of any such general partner
or any sole member thereof, as the case may be, and solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
Borrower, or any general partner thereof or any general partner of any such
general partner or any sole member thereof, as the case may be, designated by
any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party, or any general partner thereof or any general partner of any such general
partner or any sole member thereof, as the case may be, shall be conclusively
presumed to have been authorized by all necessary corporate, partnership or
other equivalent action on the part of such Loan Party, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash or other property, but excluding dividends or other distributions payable
in Equity Interests in the Borrower) with respect to any Equity Interest of the
Borrower, or any payment (whether in cash or other property, but excluding
dividends or other distributions payable in Equity Interests in the Borrower),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination for value of
any Equity Interest of the Borrower, or on account of any return of capital to
holders of any Equity Interests of the Borrower.

20



--------------------------------------------------------------------------------



 



     “Restriction Exception” means (a) any applicable Law or any instrument
governing Indebtedness or Equity Interests, or any applicable Law or any other
agreement relating to any property, assets or operations of a Person whose
Equity Interests are acquired, in whole or part, by the Borrower pursuant to an
acquisition (whether by merger, consolidation, amalgamation or otherwise), as
such instrument or agreement is in effect at the time of such acquisition
(except with respect to Indebtedness incurred in connection with, or in
contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the Borrower,
or the property, assets or operations of the Borrower, other than the acquired
Person, or the property, assets or operations of such acquired Person or such
acquired Person’s Subsidiaries; provided that in the case of Indebtedness, the
incurrence of such Indebtedness is not prohibited hereunder, (b) provisions with
respect to the disposition or distribution of assets in joint venture agreements
or other similar agreements entered into in the ordinary course of business, (c)
(i) a lease, license or similar contract, which restricts in a customary manner
the subletting, assignment, encumbrance or transfer of any property or asset
that is subject thereto or the assignment, encumbrance or transfer of any such
lease, license or other contract, (ii) mortgages, deeds of trust, pledges or
other security instruments, the entry into which does not result in a Default,
securing Indebtedness of the Borrower, which restricts the transfer of the
property subject to such mortgages, deeds of trust, pledges or other security
instruments, or (iii) customary provisions restricting disposition of, or
encumbrances on, real property interests set forth in any reciprocal easements
of the Borrower, (d) restrictions imposed pursuant to this Agreement and the
other Loan Documents, (e) restrictions on the transfer or encumbrance of
property or assets which are imposed by the holder of Liens on property or
assets of the Borrower, provided that neither the incurrence of such Lien nor
any related Indebtedness results in a Default, (f) any agreement to, directly or
indirectly, sell or otherwise dispose of assets or Equity Interests to any
Person pending the closing of such sale, provided that such sale is consummated
in compliance with any applicable provisions of this Agreement, (g) net worth
provisions in leases and other agreements entered into by the Borrower in the
ordinary course of business, (h) an agreement governing Indebtedness incurred to
refinance the Indebtedness issued, assumed or incurred pursuant to an agreement
referred to in clauses (d) and (e) above; provided, however, that the provisions
relating to such encumbrance or restriction contained in any such Indebtedness
are no less favorable to the Borrower in any material respect as determined by
the board of directors of the General Partner in its reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clauses (d) and (e); and (i) Hybrid
Securities or an indenture, document, agreement or security entered into or
issued in connection with a Hybrid Security or otherwise constituting a
restriction or condition on the payment of dividends or distributions by an
issuer of a Hybrid Security.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor to the ratings agency business
thereof.
     “Sale Value” means, as to Hedged Eligible Inventory subject to sales
contracts and such corresponding sales contracts with respect thereto, an amount
equal to the volumes of such Hedged Eligible Inventory times the sale price with
respect to which Lenders are financing the Cash and Carry Purchase (or
refinancing the storage) thereof, minus all related storage, transportation and
other applicable costs, as set forth therein.

21



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Borrower’s Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Collateral Documents.
     “Security Agreement” has the meaning specified in Section 4.01(a)(iii).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Summary Collateral Report” means a summary report with respect to the
Collateral, as described in Section 6.02(b).
     “Supermajority Lenders” means, as of any date of determination, Lenders (or
as the context may require, Lenders directly affected thereby) having more than
75% of the Aggregate Commitments (or, with respect to Lenders directly affected
thereby, the aggregate Commitments of such Lenders) or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders (or
Lenders directly affected thereby) holding in the aggregate more than 75% of the
Total Outstandings (or, with respect to Lenders directly affected thereby, the
aggregate Outstanding Amount of such Lenders) (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Supermajority Lenders.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement,

22



--------------------------------------------------------------------------------



 



or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement; provided, however, that “Swap Contract”
shall not include any physical sales or purchase contract.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided, however, to the
extent included in the foregoing, Operating Leases entered into in the ordinary
course of business are excluded therefrom.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Tri-Party Agreement” means (i) that certain Security Agreement and
Assignment of Hedging Account and Agency Agreement dated April 20, 2004 among
Borrower, Administrative Agent (fka Fleet National Bank), and BNP Paribas
Commodity Futures, Inc., (ii) that certain Security Agreement and Assignment of
Hedging Account and Agency Agreement dated September 3, 2009 among Borrower,
Administrative Agent and Barclays Capital Inc., and (iii) each other security
agreement and assignment of hedging account and agency agreement with and
satisfactory to Administrative Agent.
     “Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

23



--------------------------------------------------------------------------------



 



     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The word
“or” is not exclusive and the words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, unless
expressly so limited, (iv) all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue

24



--------------------------------------------------------------------------------



 



to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time; provided, further, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic reductions in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the amount available to be drawn under
such Letter of Credit at such time.
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans to finance Hedged Eligible Inventory (each
such loan, a “Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate principal amount not to exceed
at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, (ii) immediately after giving effect
to such Loans, the Total Outstandings do not exceed the lesser of (x) ninety
percent (90%) of the Sale Value of Financed Hedged Eligible Inventory (or Hedged
Value, as to Financed Hedged Eligible Inventory not subject to sales contracts),
and (y) the Aggregate Commitments determined as of the date on which the
requested Loans are to be made, and (iii) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

25



--------------------------------------------------------------------------------



 



     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable (subject to Section 3.03) notice to the Administrative Agent, which
may be given by telephone, specifying (i) volumes of Hedged Eligible Inventory
to be subject to Cash and Carry Purchases or to be stored at or to remain stored
at Approved Locations, including hedged price, Hedged Value and Approved
Locations where such Hedged Eligible Inventory is stored or to be delivered
and/or stored, (ii) any corresponding Swap Contracts (including Master
Agreements, counterparties and confirmations thereunder) covering such Hedged
Eligible Inventory, and (iii) any corresponding sale contracts (with purchaser,
date, volumes, prices and such other identifying information as the
Administrative Agent may reasonably request) pursuant to which the Borrower has
contracted to sell such Hedged Eligible Inventory, including specifying volumes,
sale price and Sale Value, accompanied by a Summary Collateral Report. Each such
notice must be received by the Administrative Agent not later than 12:00 p.m.
(i) two Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than seven days,
fourteen days or one month in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 12:00 p.m. three Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent (x) shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to such Lenders and (y) not
later than 12:00 p.m., two Business Days before the requested date of such
Borrowing, conversion or continuation, shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $250,000 in excess thereof. Except as provided
in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $250,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

26



--------------------------------------------------------------------------------



 



     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent, at the Borrower’s election, either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower as set forth
in the Loan Notice; provided, however, that if, immediately prior to delivery by
the Borrower of the Loan Notice with respect to such Borrowing, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. Upon the occurrence and during the continuation of an
Event of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate and the effective date thereof promptly following the public
announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect at any one time with
respect to Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower in favor of sellers of Financed Hedged
Eligible Inventory, as beneficiaries, to secure purchases of Financed Hedged
Eligible Inventory, and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (b) below, and (2) to

27



--------------------------------------------------------------------------------



 



honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower, for
its use and the use of any of its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than 70 days after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or
     (B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is entitled to be, but is not so,
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any loss, cost or expense which was not applicable on the Closing
Date and which the L/C Issuer in good faith deems material to it (for which the
L/C Issuer is entitled to be, but is not so, reimbursed hereunder);

28



--------------------------------------------------------------------------------



 



     (B) the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally; provided that, upon
request of the Borrower, the L/C Issuer shall provide to the Borrower a
reasonably detailed description thereof;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
     (D) the Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) any Lender is at that time a Defaulting Lender, unless either (1) the
Borrower has delivered to the Administrative Agent Cash Collateral in an amount
equal to such L/C Issuer’s actual Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any other Cash Collateral provided by the Defaulting
Lender) with respect to the Defaulting Lender or (2) such L/C Issuer has
otherwise entered into arrangements satisfactory to such L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate such L/C Issuer’s
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender, in either case, arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has Fronting Exposure, as it may elect
in its sole discretion; or
     (F) the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) to the extent
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

29



--------------------------------------------------------------------------------



 



     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 p.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from the Administrative Agent (who hereby agrees to provide
contemporaneous notice to the Borrower) or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in
Section 4.02 shall not then be satisfied, specifying in reasonable detail the
relevant condition or conditions not then satisfied, and the basis for such
assertion, and such condition or conditions, as applicable, remain unsatisfied
on such requested date of issuance or amendment, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

30



--------------------------------------------------------------------------------



 



     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving written prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon between the Borrower and the L/C Issuer at the time such Letter
of Credit is issued. The L/C Issuer of any Auto-Extension Letter of Credit
hereby agrees to contemporaneously furnish to the Borrower a copy of any denial
of the extension of such Auto-Extension Letter of Credit. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent (who hereby agrees to provide contemporaneous
notice to the Borrower) that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent (who hereby agrees to
provide contemporaneous notice to the Borrower) or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
specifying in reasonable detail the relevant condition or conditions not then
satisfied, and such condition or conditions, as applicable, are unsatisfied on
such extension date, and the basis for such assertion, and in each such case
directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If the L/C Issuer shall give
notice to the Borrower prior to 12:00 p.m. on the date of any payment by such
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing (and if the L/C Issuer shall give
notice to the Borrower at or after such time, the Borrower shall reimburse the
L/C Issuer by such time on the following Business Day). If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall

31



--------------------------------------------------------------------------------



 



promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice and without giving effect to the Borrower’s failure to so reimburse the
L/C Issuer as provided in this Section 2.03(c)(i)). Any notice given by the L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
     (ii) Each Lender shall, upon any notice pursuant to Section 2.03(c)(i)
prior to 12:00 p.m., make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 2:00 p.m. on the Business
Day specified in such notice by the Administrative Agent (and, if such notice
pursuant to Section 2.03(c)(i) is at or after 12:00 p.m., each such Lender shall
make such funds available not later than 2:00 p.m. on the following Business
Day), whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice and without giving effect
to the Borrower’s failure to reimburse the L/C Issuer as provided in
Section 2.03(c)(i)) cannot be satisfied or because the L/C Issuer’s notice
pursuant to Section 2.03(c)(i) is at or after 12:00 p.m. or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on the second Business Day
following the corresponding Honor Date (together with interest) and shall bear
interest on the amount thereof from time to time outstanding at the Base Rate in
effect from time to time, and if not repaid by 12:00 p.m. on such second
succeeding Business Day, shall thereafter bear interest on the amount thereof
from time to time outstanding at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

32



--------------------------------------------------------------------------------



 



     (v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice and without giving effect to the Borrower’s failure to so reimburse
the L/C Issuer as provided in this Section 2.03(c)(i)). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the portion thereof equal to
such Lender’s Applicable Percentage of the Unreimbursed Amount shall constitute
such Lender’s Loan included in the relevant Borrowing or L/C Advance in respect
of the relevant L/C Borrowing, as the case may be. A certificate of the L/C
Issuer submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

33



--------------------------------------------------------------------------------



 



     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the payment Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C

34



--------------------------------------------------------------------------------



 



Issuer and the L/C Issuer will correct such claim in conformity with the
Borrower’s instructions or as otherwise agreed between the Borrower and the L/C
Issuer, subject to the terms hereof. The Borrower shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit requested by the Borrower, the L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit, requested by the Borrower; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by the L/C Issuer’s willful
misconduct, gross negligence or the material breach of any of its obligations
hereunder or under any Issuer Document or under any Letter of Credit issued on
the Borrower’s behalf or the L/C Issuer’s willful failure to pay under any
Letter of Credit, requested by the Borrower, after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued, including any
such agreement applicable to an Existing Letter of Credit, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

35



--------------------------------------------------------------------------------



 



     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
commercial or standby Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender or the Borrower has not provided Cash Collateral satisfactory
to the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. Such
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
     (i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter among the Borrower, the Administrative Agent, and
Merrill Lynch, computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, and (ii) with respect to each standby Letter of Credit, at
the rate per annum specified in the Fee Letter among the Borrower, the
Administrative Agent, and Merrill Lynch, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee with respect to standby Letters of Credit shall be due and payable
on the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect, effective schedules of which will be
provided to the Borrower upon its request. Such customary fees and standard
costs and charges are due and payable quarterly in arrears on the first Business
Day after the end of each March, June, September and December and are
nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

36



--------------------------------------------------------------------------------



 



     (k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit is issued or outstanding hereunder is in support of any
obligations of a Subsidiary, the Borrower (and not any such Subsidiary) that
requested such Letter of Credit shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit requested by it.
The Borrower hereby acknowledges that the issuance of Letters of Credit
requested by it in support of the obligations of any of its Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
benefits from the business of such Subsidiary.
     2.04 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 p.m. (A) two Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $2,500,000 or a whole multiple of $250,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $250,000 or a whole multiple of $50,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided, that a notice of prepayment delivered by the Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the closing of a securities offering, and the receipt of proceeds thereunder, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
conditions are not satisfied. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the Lenders in accordance
with their respective Applicable Percentages.
     (b) If for any reason the Total Outstandings at any time exceed the lesser
of (x) ninety percent (90%) of the Sale Value of Financed Hedged Eligible
Inventory (or Hedged Value, as to Financed Hedged Eligible Inventory not subject
to sales contracts), and (y) the Aggregate Commitments then in effect, the
Borrower shall within one Business Day prepay Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.
     2.05 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be

37



--------------------------------------------------------------------------------



 



received by the Administrative Agent not later than 12:00 p.m. two Business Days
prior to the date of termination or reduction, (ii) any such partial reduction
shall be in an aggregate amount of $1,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Borrower shall not terminate or reduce
the Aggregate Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Aggregate
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.
     2.06 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date.
     2.07 Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due, whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
     (ii) During any Default Rate Period, the Borrower shall pay interest on the
principal amount of all of its outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after

38



--------------------------------------------------------------------------------



 



judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.
     2.08 Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Loans and (ii) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.15. The commitment fee shall accrue at all times during
the Availability Period, including at any time during the Availability Period
during which one or more of the conditions in Section 4.02 is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
     (b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their respective Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, except
as expressly set forth therein.
     (ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon between the Borrower and the Administrative Agent and/or
Lenders, as the case may be, in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, except as expressly agreed to in writing.
     2.09 Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
     2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary

39



--------------------------------------------------------------------------------



 



course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing on its payment Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.
     2.11 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to

40



--------------------------------------------------------------------------------



 



the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such principal or interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such principal and interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid (excluding interest and fees as
aforesaid) shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
     (i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and to make
payments pursuant to

41



--------------------------------------------------------------------------------



 



Section 11.04(d) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(d).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments by Lenders. Subject to Section 11.08 with respect
to a Defaulting Lender, if any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, or the participations in L/C
Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its Applicable Percentage thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any permitted
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

42



--------------------------------------------------------------------------------



 



     2.13 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon (i) notice
to the Administrative Agent (which shall promptly notify the Lenders) and
(ii) substantially contemporaneous notice (with copy thereof to the
Administrative Agent) to Eligible Assignees not then Lenders (each such Eligible
Assignee, a “Proposed Lender”), the Borrower shall have the right promptly to
effectuate from time to time and at any time, in accordance with the terms
hereof, an increase in the aggregate amount of the then Aggregate Commitments
provided that (y) the aggregate amount of the Aggregate Commitments as so
increased shall not at any time exceed $1,350,000,000, and (z) each such
increase shall be in a minimum amount of $50,000,000. At the time of sending
such notices, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender and Proposed Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders, and which may be
extended upon agreement by the Borrower and the Administrative Agent).
     (b) Lender Elections to Increase. Each Lender shall promptly notify the
Administrative Agent and the Borrower within such time period whether or not it
agrees to increase the amount of its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage (as it existed
immediately prior to such proposed increase) and the amount of such proposed
increase. Each Proposed Lender shall promptly notify the Administrative Agent
and the Borrower within such time period whether or not it agrees to participate
in such increased amount of the Aggregate Commitments, and at what amount it
proposes to participate in such increased amount. Any Lender or Proposed Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment, or participate in the increase in the aggregate amount
of the Aggregate Commitments, as the case may be.
     (c) Effective Date and Allocations. If the aggregate amount of Aggregate
Commitments are increased in accordance with this Section 2.13, the
Administrative Agent and the Borrower shall promptly thereafter determine the
effective date thereof (the “Increase Effective Date”) and the final allocation
of such increase, and the Administrative Agent shall promptly notify the
Borrower and the Lenders (including Proposed Lenders that have agreed to
participate in such increase) of the final allocation of such increase and the
Increase Effective Date.
     (d) Conditions to Effectiveness of Increase. As conditions precedent to
each increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the applicable Increase Effective Date,
signed by a Responsible Officer of the Borrower, (y) certifying and attaching
the resolutions adopted by the Borrower authorizing or consenting to such
increase, as the case may be, and (z) certifying that, immediately before and
after giving effect to such increase, (A) the representations and warranties of
(1) the Borrower contained in Article V of this Agreement and (2) each Loan
Party in any other Loan Document are true and correct in all material respects
on and as of such applicable Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in Section

43



--------------------------------------------------------------------------------



 



5.05(a) and (b) shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (B) no
Default or Event of Default exists, and (ii) each Proposed Lender that is
becoming a Lender shall (y) be subject to the reasonable approval of the
Administrative Agent and the L/C Issuer, which approvals shall not be
unreasonably withheld, delayed or conditioned, and (z) execute and deliver a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent, the L/C Issuer and the Borrower. The Borrower shall prepay
any Loans outstanding on such applicable Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with the Applicable Percentages resulting
from any non-ratable increase in the amount of the Aggregate Commitments under
this Section 2.13 and in effect after giving effect thereto.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 11.01 to the contrary.
     2.14 Cash Collateral.
     (a) Certain Credit Support Events. Within one Business Day following the
written request of the Administrative Agent or the L/C Issuer (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing that remains
outstanding for more than two Business Days, then the Borrower shall deliver (or
cause to be delivered) to the Administrative Agent Cash Collateral in an amount
equal to such L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, then the Borrower
shall deliver (or cause to be delivered) to the Administrative Agent Cash
Collateral in an amount equal to the aggregate amount of all such L/C
Obligations. At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the L/C Issuer, the Borrower shall
deliver (or cause to be delivered) to the Administrative Agent Cash Collateral
in an amount equal to the Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent reasonably determines that
(i) Cash Collateral is subject to any right or claim of any Person (other than a
claim of a nature residual to the claim of the Administrative Agent) other than
the Administrative Agent as herein provided, or (ii) the total amount of such
Cash Collateral is less than the applicable Fronting Exposure (and, following
the Letter of Credit Expiration Date, all outstanding L/C Obligations), the
Borrower or the relevant Defaulting Lender will, promptly within one Business
Day following written demand by the Administrative Agent, remit or provide (or
cause to be remitted or provided) to

44



--------------------------------------------------------------------------------



 



the Administrative Agent additional Cash Collateral (x) not subject to any such
right or claim or (y) in an amount sufficient to eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement, but subject to subsection (d) below, Cash Collateral provided under
any of this Section 2.14 or Sections 2.03, 2.04, 2.15 or 8.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations and obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation), prior to any other application of such property as may be provided
for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure (and, following the Letter of Credit Expiration
Date, to secure all outstanding L/C Obligations) shall be released promptly
following (i) the elimination of the applicable Fronting Exposure (or, following
the Letter of Credit Expiration Date, all secured L/C Obligations) (including by
the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vii))) or
the expiration of the applicable Letter of Credit, as the case may be, or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may, during the continuance of an Event of Default, be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations, and any such future Fronting Exposure shall be reduced by the
amount so held.
     2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent not prohibited by applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08),
shall, following application by Administrative Agent of any such payment by or
on behalf of a Loan Party to the account of such Defaulting Lender with respect
to such Obligation paid (and in lieu of being distributed to such Defaulting
Lender pursuant to Section 2.11(a) or such other provision of this Agreement
applicable with respect to the distribution thereof), be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent

45



--------------------------------------------------------------------------------



 



hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to the L/C Issuer hereunder; third, if so determined by
the Administrative Agent or requested by the L/C Issuer (and after giving effect
to Section 2.15(a)(iv) and any Cash Collateral then held), to be held as Cash
Collateral for Fronting Exposure with respect to such Defaulting Lender; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, or, so long as the
amount of the Cash Collateral at such time is equal to the actual Fronting
Exposure at such time, to substitute for and release to the Borrower on a
dollar-for-dollar basis, Cash Collateral previously provided by the Borrower
with respect to the applicable Defaulting Lender (subject to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
L/C Issuer and such substituted amounts otherwise satisfying the requirements to
constitute Cash Collateral hereunder); fifth, if so determined by the
Administrative Agent and the Borrower, to be held in an interest bearing deposit
account and released pro rata in order to (y) satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement or (z) Cash Collateralize
the L/C Issuers’ future Fronting Exposure with respect to future Letters of
Credit issued under the Agreement in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders or the L/C Issuer hereunder or as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the L/C Issuer against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to any Loan Party hereunder or as a result of
any judgment of a court of competent jurisdiction obtained by such Loan Party
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that, with
respect to this clause eighth, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all respective non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Borrowings owed
to, that Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.15
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.08(a) for any period during
which that Lender is a Defaulting Lender and (y) shall be limited in its rights
to receive Letter of Credit Fees as provided in Section 2.03(h) and, in each
case, the Borrower shall not be required to pay to the Administrative Agent for
the account of the Defaulting Lender or the Defaulting Lender any such fee, and
no such fees shall accrue for the account of the Defaulting Lender, that
otherwise would have been required to have been paid to that Defaulting Lender.

46



--------------------------------------------------------------------------------



 



     (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.03,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, (A) each such reallocation shall be given effect only if (x) on the date
the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default has occurred and is continuing, or (y) if a Default or Event of Default
occurred and was continuing on such date, on a subsequent Business Day no
Default or Event of Default has occurred and is continuing, and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit shall not exceed the positive difference, if
any, of (1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.
     (v) Replacement of Defaulting Lender. The Borrower may replace any
Defaulting Lender in accordance with Section 11.13.
     (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral and reimbursement
of costs and expenses to each Loan Party), that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Loan Party while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
     (c) Rights and Remedies against a Defaulting Lender. The Borrower may
replace any Defaulting Lender in accordance with Section 11.13. The rights and
remedies against, and with respect to, a Defaulting Lender under this
Section 2.15 are in addition to, and cumulative and not in limitation of, all
other rights and remedies that each of the Administrative Agent, the L/C
Issuers, the Lenders and the Loan Parties may, at any time, have against, or
with respect to, such Defaulting Lender.

47



--------------------------------------------------------------------------------



 



ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment by or on account of
any obligation of the Borrower hereunder or under any other Loan Document, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes arising
from payments required to be made by it hereunder or from its execution and
delivery of, or performance by it of, or otherwise with respect to its
obligations under, any Loan Document to which it is party and imposed thereon
under applicable Law to the relevant Governmental Authority in accordance with
applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall and does hereby indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer (other

48



--------------------------------------------------------------------------------



 



than a Lender or L/C Issuer that is an affiliate of the Administrative Agent)
for any reason fails to pay indefeasibly to the Administrative Agent as required
by clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error. However, neither the Administrative Agent, any Lender,
nor the L/C Issuer shall be entitled to receive any payment with respect to
Indemnified Taxes or Other Taxes that are incurred or accrued more than 180 days
prior to the date the Administrative Agent, such Lender, or the L/C Issuer gives
notice and demand thereof to the Borrower.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the reasonable
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other payment Obligations.
     (d) Evidence of Payments. As soon as reasonably practicable after request
by the Borrower or the Administrative Agent, as the case may be, and after any
payment of Indemnified Taxes or Other Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, (A) to determine (1) whether or
not payments made to such Lender hereunder or under any other Loan Document are
subject to

49



--------------------------------------------------------------------------------



 



Taxes or information reporting, (2) if applicable, the required rate of
withholding or deduction with respect to such payments, and (3) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or any other Loan Document or (B) to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
     (ii) Without limiting the generality of clause (i) above, if the Borrower
is resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements;
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so, or at such times prescribed by applicable Law), whichever of
the following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN, or
successor applicable form, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
     (II) executed originals of Internal Revenue Service Form W-8ECI, or
successor applicable form,
     (III) executed originals of Internal Revenue Service Form W-8IMY, or
successor applicable form, and all required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section

50



--------------------------------------------------------------------------------



 



881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or successor applicable form, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
     (C) if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender, L/C Issuer or
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, L/C Issuer or Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender, L/C Issuer or Administrative Agent has complied with such Lender’s, L/C
Issuer’s or Administrative Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
     (iii) Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction in withholding taxes, (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender, and
(C) deliver to the Borrower and the Administrative Agent (1) such other
documentation or information prescribed by applicable Law following the
occurrence of any event requiring a change in the most recent documentation
previously delivered pursuant to this subsection (e) so as to maintain
compliance with such Lender’s obligations thereunder, and (2) prior to the date
on which any documentation delivered pursuant to this subsection (e) expires or
becomes obsolete, such documentation as may be necessary to maintain compliance
with such Lender’s obligations thereunder.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the

51



--------------------------------------------------------------------------------



 



L/C Issuer, as the case may be. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower, or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 3.01with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority), to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Change in Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

52



--------------------------------------------------------------------------------



 



     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans (i) in respect to the applicable amount and
Interest Period referred to in the preceding clause (a), or (ii) in the
circumstances referred to in the preceding clauses (b) and (c), shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
L/C Issuer;
     (ii) subject any Lender or L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer); or
     (iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to increase the cost to such Lender or L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of

53



--------------------------------------------------------------------------------



 



principal, interest or any other amount), in each case, by an amount deemed in
good faith by such Lender or L/C Issuer to be material, then, within five
Business Days after written demand therefor by such Lender or L/C Issuer, the
Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer, as
the case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by L/C Issuer, by
an amount deemed in good faith by such Lender or L/C Issuer to be material based
on that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time within five Business Days after written demand therefor, the
Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company, if any, for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. Upon request by the Borrower, a Lender or L/C Issuer, as
the case may be, shall also provide a certificate that such Lender or L/C Issuer
is generally requesting such compensation from its other borrowers.
     (d) Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eiurodollar funds or
deposits (currently known as “Eiurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined

54



--------------------------------------------------------------------------------



 



by such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
excluding any loss of anticipated profits but including any loss (other than
loss of anticipated profits) or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
A certificate of such Lender setting forth the amount of any such loss, cost or
expense, including reasonably detailed calculations thereof, shall be delivered
to the Borrower and the Administrative Agent and be conclusive absent manifest
error. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need

55



--------------------------------------------------------------------------------



 



for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided above, (ii) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (iii) any Lender becomes a Defaulting Lender, or (iv) any
Lender fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of (A) the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
or (B) all Lenders (or all Lenders directly affected thereby), and such
election, consent, amendment, waiver or other modification is otherwise
consented to by Supermajority Lenders, then in each case, the Borrower may
replace such Lender in accordance with Section 11.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions Precedent to Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, if applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) if so requested within three Business Days of the Closing Date, a Note
executed by the Borrower in favor of each requesting Lender;
     (iii) a security agreement (the “Security Agreement”), duly executed by the
Borrower, covering Financed Hedged Eligible Inventory, and related Swap
Contracts, Petroleum Product sales contracts and Receivables therefrom and
proceeds thereof as from time to time specified by the Borrower, together with
financing statements that the Administrative Agent, in its reasonable opinion,
may deem necessary to perfect the Liens

56



--------------------------------------------------------------------------------



 



created under the Security Agreement, covering the Collateral described in the
Security Agreement, recent financing statement searches in the State of Texas
that name the Borrower as debtor, and such other Collateral Documents as the
Administrative Agent, in its reasonable opinion, may deem necessary to perfect
the Liens created thereby;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and General Partner is duly
organized or formed, and that the Borrower is validly existing and in good
standing in its jurisdiction of organization, issued by the appropriate
authorities of such jurisdiction;
     (vi) favorable opinions of Tim Moore, Esq., General Counsel for the
Borrower and PAA, and Fulbright & Jaworski L.L.P., special Texas and New York
counsel to the Borrower and PAA, addressed to the Administrative Agent and each
Lender;
     (vii) the Audited Financial Statements and the Initial Pro Forma Forecasts;
     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Section 4.02(a) and (b) have
been satisfied, (B) the Initial Pro Forma Forecasts were prepared in good faith
upon assumptions deemed reasonable by the Borrower at the time made, (C) that
there has been no event or circumstance since the date of the most recent
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(D) the current PAA Debt Ratings, and (E) the Borrower’s true and correct U.S.
taxpayer identification number; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent may reasonably require.
     (b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party shall have been
obtained and shall be in full force and effect.
     (c) There shall not have occurred during the period from the date of the
most recent Audited Financial Statements through and including the Closing Date
any event or condition that has had or could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect, and there
shall be no actions, suits, investigations, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



     (d) Any fees, including any arrangement fees, agency fees and upfront fees,
and any expenses of the Arrangers and Administrative Agent, in each case, as
agreed in writing by the Borrower, required to be paid on or before the Closing
Date shall have been paid.
     (e) The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Closing Date.
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and the Administrative Agent hereby agrees to
promptly provide the Borrower with a copy of any such notice received by the
Administrative Agent.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party in any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) No Default shall have occurred and be continuing, or would immediately
result from such proposed Credit Extension or from the application of the
proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     (d) Ninety percent (90%) of the Sale Value of Financed Hedged Eligible
Inventory (or Hedged Value, as to Financed Hedged Eligible Inventory not subject
to sales contracts) exceeds the Outstanding Amount of the Loans and L/C
Obligations at such time, after giving effect to such Credit Extension.
ARTICLE V. REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or equivalent power and authority

58



--------------------------------------------------------------------------------



 



to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) violate (i) the terms of such
Person’s Organization Documents, (ii) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) any provision of Law applicable to it, (b) result
in the acceleration of any Indebtedness owed by it, (c) result in any breach of,
or a default under, any material Contractual Obligation to which such Person is
a party or to which its properties are bound or (d) result in the creation of
any consensual Lien upon any of its material assets except as expressly
contemplated in, or permitted by, the Loan Documents.
     5.03 Governmental Authorization; Other Consents. Except as expressly
contemplated in or permitted by the Loan Documents, disclosed in Schedule 5.03
or disclosed pursuant to Section 6.03, no approval, consent, exemption or
authorization of, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is required to be made or obtained by
the Borrower or, with respect only to clause (a), PAA, pursuant to the
provisions of any material Law applicable to it as a condition to (a) its
execution, delivery or performance of this Agreement or any other Loan Document
to which it is a party, (b) the grant by the Borrower of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Collateral Documents or remedies in respect of the
Collateral pursuant to the Collateral Documents.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document
to which a Loan Party is a party, when delivered hereunder, will have been, duly
executed and delivered by such Loan Party. This Agreement constitutes, and each
other such Loan Document when so executed and delivered will constitute, a
legal, valid and binding obligation of the Loan Party a party hereto or thereto,
as the case may be, enforceable against such Loan Party that is party hereto or
thereto in accordance with its terms, except, in each case (a) as may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding in equity or at law) and (b) as to the enforceability of provisions
for indemnification and the limitations thereon arising as a matter of law or
public policy.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted

59



--------------------------------------------------------------------------------



 



therein and (ii) fairly present the financial condition of PAA and its
Subsidiaries on a consolidated basis as of the respective dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.
     (b) The unaudited consolidated balance sheets of PAA and its Subsidiaries
dated June 30, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of PAA and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) As of the Closing Date, for the period from December 31, 2010 through
the Closing Date, there exists no event or circumstance with respect to the
Borrower and its Subsidiaries taken as a whole, either individually or in the
aggregate, that has then resulted in a Material Adverse Effect.
     5.06 Litigation. Except as disclosed in the Audited Financial Statements,
in Schedule 5.06 or pursuant to Section 6.03, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any Collateral (including, without limitation, any which challenge or
otherwise pertain to Borrower’s title to any Collateral) that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     5.07 Ownership of Property; Liens; Receivables. The Borrower has good and
defensible title to all of its material property necessary or used in the
ordinary conduct of its business, free and clear of any (a) impediments in the
use of such property except for such impediments that could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect and
(b) Liens, other than Liens permitted by Section 7.01. All Receivables arising
from or with respect to contracts for the sale of Eligible Hedged Inventory
shall qualify as Approved Eligible Receivables, and Borrower has complied in all
respects with the terms of each related contract for sale.
     5.08 Environmental Compliance. Except as disclosed in Schedule 5.08 or
pursuant to Section 6.03, the Borrower and its Subsidiaries conduct their
businesses in material compliance with applicable Environmental Laws and in the
ordinary course of business, review claims received by, and made against, them
which overtly allege liability or responsibility on any of them for violation by
any of them of any material Environmental Law on their respective businesses,
operations and material properties, which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



     5.09 ERISA Compliance.
     (a) Except as disclosed in the Audited Financial Statements, in
Schedule 5.09 or pursuant to Section 6.03, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
applicable Federal or state laws, to the extent that any non-compliance
therewith could reasonably be expected to result in a Material Adverse Effect.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination or opinion letter from the
IRS to the effect that the form of such Plan is qualified under Section 401(a)
of the Code and the trust related thereto has been determined by the IRS to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter has been submitted to the IRS. To the knowledge of
the Borrower, nothing has occurred with respect to the Borrower or any ERISA
Affiliate that would prevent or cause the loss of such tax-qualified status.
     (b) Except as disclosed in the Audited Financial Statements, in
Schedule 5.09 or pursuant to Section 6.03, there are no pending or, to the
knowledge of the Borrower, overtly threatened in writing, claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. Except as
disclosed in the Audited Financial Statements, in Schedule 5.09 or pursuant to
Section 6.03, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or,
actually known to the Borrower, could reasonably be expected to result in a
Material Adverse Effect.
     (c) Except as disclosed in the Audited Financial Statements, in
Schedule 5.09 or pursuant to Section 6.03, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate has actual knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan, (ii) the Borrower and each
ERISA Affiliate has met, in all material respects, all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained, (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher, and neither the Borrower nor
any ERISA Affiliate has actual knowledge of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date,
(iv) neither the Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums or obligations of immaterial
amounts, and there are no premium payments which have become due that are
delinquent or are being contested in good faith, (v) neither the Borrower nor
any ERISA Affiliate has, to its actual knowledge, engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA, and (vi) to
Borrower’s actual knowledge, no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan, in each case
with respect to each of the foregoing clauses (i) through (vi) of this
Section 5.09(c), except as disclosed in the Audited Financial Statements, in
Schedule 5.09 or pursuant to Section 6.03.

61



--------------------------------------------------------------------------------



 



     5.10 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally, or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) Neither the Borrower nor any other Loan Party is regulated under the
Investment Company Act of 1940.
     5.11 Disclosure. There is no fact known to the Borrower that has not been
disclosed to the Administrative Agent and the Lenders in writing which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement (including those delivered hereunder or under
any other Loan Document (in each case, as modified or supplemented by other
information so furnished, when so modified or supplemented)) contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading as of the date made or
deemed made (or if such information expressly relates or refers to an earlier
date, as of such earlier date); provided that, with respect to projected and
forecast financial information, the Borrower represents only that such
projections and forecasts were prepared in good faith based upon assumptions
deemed reasonable by the Borrower or PAA at the time.
     5.12 Compliance with Laws. Except as set forth in Schedule 5.12 or in
accordance with Section 6.03, the Borrower is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith, and if necessary, by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     5.13 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
Borrower in the Collateral described therein. Except for filings completed prior
to the Closing Date and as contemplated hereby and by the Collateral Documents,
no filing or other action will be necessary to perfect or protect such Liens.
ARTICLE VI. AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or (unless a
collateral arrangement satisfactory to the L/C Issuer has been entered into) any
Letter of Credit shall remain outstanding, the Borrower shall:

62



--------------------------------------------------------------------------------



 



     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender the following statements and reports, at the Borrower’s expense:
     (a) promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each fiscal year, a copy of PAA’s Form 10-K, which
report shall include PAA’s complete consolidated financial statements together
with all notes thereto, prepared in reasonable detail in accordance with GAAP,
together with an opinion, without material qualification, based on an audit
using generally accepted auditing standards, by PricewaterhouseCoopers LLP, or
other independent certified public accountants selected by the general partner
of PAA, stating that such consolidated financial statements have been so
prepared, and these financial statements shall contain a consolidated balance
sheet as of the end of such fiscal year and consolidated statements of earnings
for such fiscal year, and such consolidated financial statements shall set forth
in comparative form the corresponding figures for the preceding fiscal year
(and, following the termination or release of the PAA Guaranty and within the
time periods specified herein, Borrower’s complete audited annual consolidated
financial statements, prepared in reasonable detail in accordance with GAAP);
and
     (b) promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year, a copy of PAA’s Form 10-Q, which report shall include PAA’s
unaudited consolidated balance sheet as of the end of such fiscal quarter and
consolidated statements of PAA’s earnings and cash flows for such fiscal quarter
and for the period from the beginning of the then current fiscal year to the end
of such fiscal quarter (and, following the termination or release of the PAA
Guaranty and within the time periods specified herein, Borrower’s unaudited
consolidated balance sheet as of the end of such fiscal quarter and consolidated
statements of Borrower’s earnings and cash flows for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter).
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender (except as otherwise provided in subsection (c) below), in form
and detail reasonably satisfactory to the Administrative Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a copy of the certificate delivered to the
administrative agent and the lenders under the PAA Credit Agreement pursuant to
Section 6.02(a) thereof;
     (b) on the fifteenth (15th) day of each month (or the next succeeding
Business Day, if the 15th is not a Business Day), and together with each
Borrowing Notice, a Summary Collateral Report (which, if delivered with a
Borrowing Notice, shall include the Hedged Eligible Inventory and related Swap
Contracts and sale contracts requested to be financed thereby), specifying
(i) volumes of Financed Hedged Eligible Inventory, identified by type of
Petroleum Product, to be subject to Cash and Carry Purchases or to be stored at
or remain stored at Approved Locations, including hedged price, Hedged Value and
Approved Locations where such Financed Hedged Eligible Inventory is to be
delivered and/or stored, (ii) any corresponding Swap Contracts (including Master
Agreements, counterparties, confirmations thereunder) covering such Financed
Hedged Eligible Inventory, with hedging account information with respect
thereto, including volumes and pricing listed by counterparty, date and

63



--------------------------------------------------------------------------------



 



confirmation number, and (iii) any corresponding sale contracts (with purchaser,
date, volumes, prices and such other identifying information as Administrative
Agent may reasonably request) pursuant to which Borrower has contracted to sell
such Financed Hedged Eligible Inventory, including specifying volumes, sale
price and Sale Value;
     (c) promptly, to the Administrative Agent, upon written request, such
additional information regarding the business, financial or corporate affairs of
the Borrower or any Subsidiary, or compliance with the terms of the Loan
Documents, in each case which are reasonably requested by the Administrative
Agent or any Lender and not subject to confidentiality restrictions or
attorney-client privilege; and
     (d) notice of any public announcement by Moody’s or S&P of any downgrade in
a PAA Debt Rating.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower or PAA posts such documents, or provides a link thereto on PAA’s
website on the Internet at the website address listed on Schedule 11.02, (ii) on
which such documents are delivered to the Administrative Agent for posting to
the Platform or (iii) on which such documents are posted on the Borrower’s or
PAA’s behalf on any other Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), and in
either case, the Borrower or PAA notifies the Administrative Agent of such
posting or link. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
     Each of the Borrower and PAA hereby acknowledges that (a) the
Administrative Agent or its authorized Affiliates will make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower and PAA hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
do not wish to receive material non-public information with respect to the
Borrower, PAA or their respective Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each of the
Borrower and PAA hereby agrees that (w) all Borrower Materials that it instructs
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower and PAA shall be deemed to have authorized the
Administrative Agent or its authorized Affiliates, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or PAA or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials so marked “PUBLIC” are permitted to

64



--------------------------------------------------------------------------------



 



be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent or its authorized Affiliates
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender not
later than five Business Days after any executive officer of the Borrower has
knowledge:
     (a) of the occurrence of any Default; and
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
     6.04 Payment of Taxes, Etc. (a) Timely file all required tax returns
(including any extensions), (b) timely pay all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property, and (c) maintain appropriate accruals and reserves for all of the
foregoing as required by GAAP, except to the extent that (i) it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary,
diligently conducted and has set aside on its books adequate reserves therefor
which are required by GAAP or (ii) such non-filing, non-payment or
non-maintenance would not reasonably be expected to result in a Material Adverse
Effect.
     6.05 Preservation of Existence, Etc. (a) Preserve and maintain its legal
existence and good standing under the Laws of the jurisdiction of its
organization, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary in the normal conduct of its
business, except, in each case (i) where the failure so to maintain or preserve
(as the case may be) would not reasonably be expected to cause a Material
Adverse Effect or (ii) as permitted in Section 7.02 or as a result of statutory
conversions, and (c) PAA will preserve and maintain its legal existence and good
standing under the Laws of the jurisdiction of its organization; except
(i) where the failure so to maintain or preserve (as the case may be) would not
reasonably be expected to cause a Material Adverse Effect (as defined in the PAA
Credit Agreement) or (ii) as a result of statutory conversions.
     6.06 Maintenance of Properties. Maintain, preserve and protect all
Collateral and maintain all of its other material properties and equipment that
are necessary in the operation of its business in good working order and
condition, ordinary wear and tear and obsoleteness excepted, in each case
(a) except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect or (b) as permitted in Section 7.03 or as a result of
statutory conversions.
     6.07 Maintenance of Insurance. Maintain, with financially sound and
reputable insurance companies, insurance or, at its option, self-insure in such
amounts (after giving effect

65



--------------------------------------------------------------------------------



 



to any self-insurance compatible with the following standards) and against such
risks as are customarily insured by other Persons engaged in the same or similar
businesses and owning similar properties provided, however, that notwithstanding
the foregoing provisions of this Section 6.07, the Borrower or any Subsidiary
may effect workers’ compensation or similar insurance in respect of operations
in any state or other jurisdiction through any insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws. The insurance coverages and
amounts will be reasonably determined by the Borrower, based on coverages
carried by prudent owners of similar property, and may be maintained by PAA.
     6.08 Compliance with Laws; Compliance with Contracts for Sale of Hedged
Eligible Inventory. Comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings, if necessary, diligently conducted, or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect. Borrower will strictly perform and observe all the terms and provisions
of each contract for the sale of Hedged Eligible Inventory to be performed or
observed by it.
     6.09 Books and Records. Maintain full and accurate books of record and
account in conformity with GAAP consistently applied.
     6.10 Inspection Rights. Permit representatives and independent contractors
of the Administrative Agent to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and to make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower. Each of the foregoing inspections and examinations shall be made
subject to compliance with applicable safety standards and the same conditions
applicable to the Borrower in respect of property of the Borrower on the
premises of Persons other than the Borrower or an Affiliate of the Borrower, and
all information, books and records furnished or requested to be made, all
information to be investigated or verified, all copies and abstracts of all
information, books and records and all discussion conducted with any officer,
employee or representative of the Borrower, in each case, shall be subject to
any applicable attorney-client privilege exceptions which the Borrower
determines is reasonably necessary and compliance with conditions to disclosures
under non-disclosure agreements between the Borrower and Persons other than the
Borrower or an Affiliate of the Borrower and the express undertaking of each
Person acting at the direction of or on behalf of any Lender Party to be bound
by the confidentiality provisions of Section 11.07 of this Agreement.
     6.11 Use of Proceeds. Use the proceeds of the Borrowings to refinance
outstanding Indebtedness under the Existing Credit Agreement, finance purchases
and storage of Hedged Eligible Inventory and refinance Unreimbursed Amounts, and
use all Letters of Credit solely to secure purchases of Hedged Eligible
Inventory.
     6.12 Covenant to Give Security. Borrower, at the Borrower’s expense, will
deliver, to further secure its Obligations whenever requested by Administrative
Agent in its sole

66



--------------------------------------------------------------------------------



 



and absolute discretion, chattel mortgages, security agreements, financing
statements and other Collateral Documents in form and substance satisfactory to
Administrative Agent for the purpose of granting, confirming, and perfecting
first and prior liens or security interests in favor of the Administrative Agent
for the benefit of the Lender Parties, subject to applicable Liens permitted
pursuant to Section 7.01, in (i) all Financed Hedged Eligible Inventory,
(ii) all Hedging Contracts covering Financed Hedged Eligible Inventory,
(iii) all contracts for the sale of Financed Hedged Eligible Inventory and
Accounts arising thereunder, and (iv) all proceeds of the foregoing.
     6.13 Further Assurances. Promptly upon request by the Administrative Agent,
deliver such Collateral Documents, in form and substance reasonably satisfactory
to the Administrative Agent, as the Administrative Agent may reasonably request
from time to time, to (i) the fullest extent permitted by applicable law,
subject all Collateral to the Liens now or hereafter intended to be covered by
any of the Collateral Documents, (ii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder, subject to applicable Liens permitted
pursuant to Section 7.01, and (iii) assure, convey, grant, assign, transfer,
preserve, protect and confirm unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Collateral
Document.
ARTICLE VII. NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or (unless a
collateral arrangement satisfactory to the L/C Issuer has been entered into) any
Letter of Credit shall remain outstanding, the Borrower shall not:
     7.01 Liens. Create, incur, assume or permit to exist any Lien upon
     (a) any Collateral except (i) Liens created pursuant to the Collateral
Documents, (ii) Permitted Inventory Liens, (iii) statutory Liens in respect of
First Purchase Crude Payables, (iv) Broker Liens on margin deposits with respect
to Swap Contracts, and (v) any other Liens expressly permitted to encumber such
Collateral under any Collateral Document; or
     (b) any Petroleum Products commingled with Financed Hedged Eligible
Inventory, or on any sales contracts (and Receivables therefrom and proceeds
thereof) covering Petroleum Products in addition to Financed Hedged Eligible
Inventory, or with respect to any Swap Contracts covering Financed Hedged
Eligible Inventory, other than Broker Liens on margin deposits with respect
thereto, unless such lien creditor has agreed in writing that Administrative
Agent’s and Lenders’ rights with respect to such Petroleum Products, sales
contracts, Swap Contracts and collateral rights related thereto are first and
prior to such lien creditor’s rights therein;
     7.02 Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, or sell, transfer, lease, exchange or
otherwise dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default

67



--------------------------------------------------------------------------------



 



exists or, upon giving pro forma effect thereto, would immediately result
therefrom the Borrower may merge or consolidate with another Subsidiary of PAA,
provided that the Borrower is the acquiring or surviving entity and immediately
after giving effect thereto, no Default exists.
     7.03 Dispositions. Make any sale, transfer, lease, exchange or disposition
of any Collateral except in the ordinary course of business on ordinary trade
terms.
     7.04 Transactions with Affiliates. Enter into any material transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on terms that are no less favorable to the
Borrower as would be obtainable by the Borrower at the time in an arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to any of the following transactions:
(a) transactions between or among the Borrower and any of its Subsidiaries;
(b) any employment, equity award, equity option or equity appreciation agreement
or plan entered into by the Borrower in the ordinary course of business of the
Borrower; (c) transactions effected in accordance with the terms of tax sharing,
management services, indemnification, omnibus and other agreements with PAA and
its Affiliates; (d) customary compensation, indemnification and other benefits
made available to officers, directors or employees of the Borrower, any of its
Subsidiaries or the General Partner, including reimbursement or advancement of
out-of-pocket expenses and provisions of officers’ and directors’ liability
insurance; and (e) transactions as contemplated by the Borrower’s agreement of
limited partnership.
     7.05 Burdensome Agreements. Except as expressly provided for in the Loan
Documents, as described in any Schedule hereto or pursuant to a Restriction
Exception, the substance of which, in detail reasonably satisfactory to the
Administrative Agent, is promptly reported to Administrative Agent, enter into
any Contractual Obligation that limits the ability of the Borrower to create,
incur, assume or permit to exist Liens on any Collateral.
     7.06 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose (within the meaning of Regulation U of the FRB).
     7.07 PAA Consolidated Leverage Ratio. Permit the PAA Consolidated Leverage
Ratio as of the end of any fiscal quarter of PAA to be greater than the ratio
set forth below opposite such period, calculated, with respect to Consolidated
EBITDA (as defined in the PAA Credit Agreement and after giving effect to the
provisos set forth therein), on a trailing four-quarter basis:

68



--------------------------------------------------------------------------------



 



              Maximum Consolidated   Applicable Period   Leverage Ratio  
(i) During an Acquisition Period
    5.50:1.0  
(as defined in the PAA Credit Agreement)
       
 
       
(ii) Other than during an Acquisition Period
    5.00:1.0  
(as defined in the PAA Credit Agreement)
       

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. (i) The Borrower fails to pay (A) when due and payable,
any amount of principal of any Loan or any L/C Obligation, (B) within three
Business Days after the same becomes due and payable, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder pursuant to Section 2.08, or
(C) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document, or (ii) PAA fails to pay
within three Business Days after the same becomes due and payable, any amount
payable under the PAA Guaranty or any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or comply with any of
its obligations under any other covenant or agreement (not specified in
subsection (a) or (b) above) contained in any Loan Document to which it is a
party on its part to be performed or complied with and such failure continues
for 30 days after notice of such failure is given by the Administrative Agent to
the Borrower; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower herein or by any Loan Party in any
other Loan Document shall be incorrect when made or deemed made in any material
respect; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) of any principal of or interest
on any Indebtedness (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) in an aggregate principal amount exceeding the Threshold Amount,
and such failure continues after the passing of the applicable notice and grace
periods, (other than such Indebtedness the validity of which is being contested
in good faith, by appropriate proceedings (if necessary) and for which adequate
reserves with respect thereto are maintained on the books of the Borrower as
required by GAAP) or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
in each case, beyond the applicable grace, cure, extension, forbearance or
similar period, if the effect of which failure or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder

69



--------------------------------------------------------------------------------



 



or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, (1) the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount (other than amounts under such Swap Contract, the
validity of which are being contested in good faith, by appropriate proceedings
(if necessary) and for which adequate reserves with respect thereto are
maintained on the books of the Borrower as required by GAAP), (2) the effect of
such Early Termination Date is to cause such Swap Termination Value to be
demanded or to become due, and (3) such Swap Termination Value has not been paid
when due; or
     (f) Insolvency Proceedings, Etc. The Borrower, any Subsidiary of the
Borrower, the operations, properties or financial condition of which is
significant to the Borrower as of the most recently ended fiscal quarter of the
Borrower, PAA, any other Significant Restricted Person (as such term is defined
in the PAA Credit Agreement), Plains All American GP LLC, Plains AAP, L.P., PAA
GP LLC or the General Partner institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for any Collateral or all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not stayed, released, vacated or fully bonded within
60 days (or such longer period for which a stay or enforcement is allowed by
applicable Law) after its issue or levy; or
     (h) Judgments. There is entered against the Borrower a final judgment for
the payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which such insurer has not disputed coverage, or
self-insurance reasonably acceptable to the Administrative Agent) at any one
time outstanding and prior to the discharge thereof, (i) enforcement proceedings
are lawfully commenced by any creditor upon such judgment, or (ii) there is a
period of 30 consecutive days after the entry of such judgment during which a
discharge, stay of enforcement of such judgment, by reason of a pending appeal
or otherwise, is not in effect; or

70



--------------------------------------------------------------------------------



 



     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the payment Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.12 shall for any reason (other than
pursuant to the terms hereof or thereof) cease to create a valid and perfected
first priority Lien (subject to Liens permitted by Section 7.01) on the
Collateral purported to be covered thereby; or
     (m) PAA Event of Default. Any “Event of Default” shall occur, as such term
is defined in the PAA Credit Agreement.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated or suspended
(as the case may be), whereupon such commitments and obligation shall be
terminated or suspended (as the case may be);
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions

71



--------------------------------------------------------------------------------



 



shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts that have accrued and are owing as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14; and
     Last, the balance, if any, after all of the payment Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other payment Obligations, if any, in the order set forth above.

72



--------------------------------------------------------------------------------



 



ARTICLE IX. ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
the right to reasonably approve a successor Administrative Agent pursuant to
Section 9.06).
     (b) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by the Borrower to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or

73



--------------------------------------------------------------------------------



 



percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

74



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation or Removal of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower, which notice shall set forth the proposed date of
resignation, which shall be not less than 30 days after the date of such notice,
during which time the Administrative Agent shall continue to act as the
Administrative Agent hereunder, unless sooner replaced or removed in accordance
with the provisions hereof. In addition, at any time the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent. Upon receipt of any such notice of
resignation or issuance of notice of removal, the Required Lenders shall have
the right to appoint a successor (subject to the approval of the Borrower,
unless an Event of Default has occurred and is continuing, which approval shall
not be unreasonably withheld), which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation or the Required
Lenders issue such notice of removal, then the retiring or removed
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
(subject to the approval of the Borrower, unless an Event of Default has
occurred and is continuing, which approval shall not be unreasonably withheld);
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired or removed) Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation or removal

75



--------------------------------------------------------------------------------



 



hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
     (b) Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation or removal
as L/C Issuer. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor may succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed L/C Issuer, (b) the retiring or removed L/C Issuer shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for or in support of the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their

76



--------------------------------------------------------------------------------



 



respective agents and counsel and all other amounts due the Lenders, the L/C
Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.08 and
11.04) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
Section 8.03;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04, in each case, in accordance with Section 8.03.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Collateral Matters. The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document (i) upon termination of the Aggregate Commitments and
payment in full of all payment Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or to be sold as part of or in connection with any sale not prohibited
hereunder or under any other Loan Document, or (iii) subject to Section 11.01,
if approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, in each case in accordance with the terms of the Loan Documents and this
Section 9.10.
ARTICLE X. CONTINUING GUARANTY
     10.01 PAA Guaranty. PAA hereby absolutely and unconditionally guarantees,
as a guaranty of payment and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the payment Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the

77



--------------------------------------------------------------------------------



 



Lender Parties, and whether arising hereunder or under any other Loan Document
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lender Parties in connection with the collection or enforcement thereof).
The Administrative Agent’s books and records showing the amount of the payment
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon PAA, and conclusive absent manifest error for the purpose
of establishing the amount of the payment Obligations. This PAA Guaranty shall
not be affected by the genuineness, validity, regularity or enforceability of
the Obligations or any instrument or agreement evidencing any Obligations, or by
the existence, validity, enforceability, perfection, non-perfection or extent of
any collateral therefor, or by any fact or circumstance relating to the
Obligations which might otherwise constitute a defense to the obligations of PAA
under this PAA Guaranty, and PAA hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
     10.02 Rights of Lenders. PAA consents and agrees that the Lender Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof, in each case,
unless otherwise set forth herein, including in respect of Section 11.01:
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this PAA Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, PAA consents to the taking of, or failure to take,
any action by the Lender Parties which might in any manner or to any extent vary
the risks of PAA under this PAA Guaranty or which, but for this provision, might
operate as a discharge of PAA.
     10.03 Collateral Matters. PAA waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any Lender
Party) of the liability of the Borrower; (b) any defense based on any claim that
PAA’s obligations exceed or are more burdensome than those of the Borrower;
(c) the benefit of any statute of limitations affecting PAA’s liability
hereunder; (d) any right to proceed against the Borrower, proceed against or
exhaust any security for the Obligations, or pursue any other remedy in the
power of any Lender Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Lender Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. PAA expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this PAA Guaranty or of the existence, creation or incurrence of new or
additional Obligations.
     10.04 Obligations Independent. The obligations of PAA hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the

78



--------------------------------------------------------------------------------



 



obligations of any other guarantor, and a separate action may be brought against
PAA to enforce this PAA Guaranty whether or not the Borrower or any other person
or entity is joined as a party.
     10.05 Subrogation. PAA shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this PAA Guaranty until all of the Obligations and any
amounts payable under this PAA Guaranty have been indefeasibly paid in full and
the Commitments are terminated. If any amounts are paid to PAA in violation of
the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Lender Parties and shall forthwith be paid to the Lender Parties
to reduce the amount of the Obligations, whether matured or unmatured.
     10.06 Termination; Reinstatement. This PAA Guaranty is a continuing and
irrevocable guaranty of all payment Obligations now or hereafter existing and
shall remain in full force and effect until all payment Obligations are
indefeasibly paid in full in cash and the Commitments with respect to the
Borrower are terminated. Notwithstanding the foregoing, this PAA Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or PAA is made, or any of the Lender
Parties exercises its right of setoff, in respect of the payment Obligations and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Lender Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender Parties are in possession of or have released this PAA Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of PAA under this paragraph shall survive termination of this
PAA Guaranty.
     10.07 Subordination. PAA agrees that, upon the occurrence and during the
continuation of an Event of Default, the payment of all Indebtedness of the
Borrower owing to PAA, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrower to PAA as subrogee of the Lender
Parties or resulting from PAA’s performance under this PAA Guaranty, shall be
subordinated to the indefeasible payment in full in cash of all payment
Obligations. Upon the occurrence and during the continuation of an Event of
Default, any such obligation or indebtedness of the Borrower to PAA shall be
enforced and performance received by PAA as trustee for the Lender Parties and,
upon the written request of the Required Lenders, the proceeds thereof shall be
paid over to the Administrative Agent, for the benefit of the Lender Parties, on
account of the payment Obligations, to be applied in accordance with
Section 8.03, but without reducing or affecting in any manner the liability of
PAA under this PAA Guaranty.
     10.08 Stay of Acceleration. If acceleration of the time for payment of any
of the Obligations is stayed, in connection with any case commenced by or
against PAA or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by PAA upon demand by the Lender Parties.
     10.09 Condition of Borrower. PAA acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
such information

79



--------------------------------------------------------------------------------



 



concerning the financial condition, business and operations of the Borrower and
any such other guarantor as PAA requires, and that none of the Lender Parties
has any duty, and PAA is not relying on the Lender Parties at any time, to
disclose to PAA any information relating to the business, operations or
financial condition of the Borrower (PAA waiving any duty on the part of the
Lender Parties to disclose such information and any defense relating to the
failure to provide the same).
ARTICLE XI. MISCELLANEOUS
     11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate, except with
respect to interest on past-due principal of any Loan, which shall require the
written consent of each Lender, or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
     (e) change Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

80



--------------------------------------------------------------------------------



 



     (g) release all or substantially all of the Collateral in any transaction
or series of related transactions, or release the Borrower from the negative
pledge covenant set forth in Section 7.05, without the written consent of each
Lender; or
     (h) release all or substantially all of the value of the PAA Guaranty,
without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
     11.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
other electronic transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Borrower, PAA, the Administrative Agent or the L/C Issuer, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower, PAA or their respective Affiliates), if such questionnaire has been
received by the Person sending such notice or communication, or if such
questionnaire has not been received by such sending Person, to such address as
may be reasonably believed to be correct by such sending Person.

81



--------------------------------------------------------------------------------



 



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent and the Borrower that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, PAA, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses have resulted from such Agent Party’s gross negligence,
willful misconduct or material breach of any of its obligations under any Loan
Document; provided, however, that in no event shall any

82



--------------------------------------------------------------------------------



 



party hereto, Related Party of any party hereto or Agent Party have any
liability to each other party hereto, its Related Parties, any Agent Party or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, PAA, the Administrative
Agent and the L/C Issuer may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its Subsidiaries or their respective
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, as provided in Section 11.04(b). All telephone
notices to and other telephonic communications with the Administrative Agent may
be recorded by any person a party thereto, and each of the parties hereto
consent to such recording.
     11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained

83



--------------------------------------------------------------------------------



 



exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
     11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, other than expenses
of a Defaulting Lender proximately caused by conduct, acts or omissions
described in clauses (a), (b) or (c) of the definition of “Defaulting Lender”.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C Issuer
(each such Person being called an “Indemnitee”) against any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against such Lender Party growing out of, resulting from or in any other way
associated with the Loan Documents and the transactions and events (including
the enforcement or defense thereof) at any time associated therewith or
contemplated therein and the Borrower’s use of Loan proceeds (whether arising in
contract or in tort or otherwise and including any violation or

84



--------------------------------------------------------------------------------



 



noncompliance with any Environmental Laws by any Indemnitee or any other Person
or any liabilities or duties of any Indemnitee or any other Person with respect
to Hazardous Materials found in or released into the environment). In the case
of an investigation, litigation or proceeding to which the indemnity in this
Section 11.04 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, any of its
equity holders, Affiliates or creditors or an Indemnitee or any third party and
whether or not an Indemnitee is otherwise a party thereto.
     (c) THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH
LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART,
UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY
ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE, provided only that
no Indemnitee shall be entitled under this section to receive indemnification
for that portion, if any, of any liabilities and costs which (i) is proximately
caused by its own (A) individual gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final judgment, or
(B) material breach of any of its obligations hereunder or under any other Loan
Documents, as determined by a court of competent jurisdiction in a final
judgment or (ii) arises by reason of a claim (A) by any one or more Indemnitees
against any one or more other Indemnitees or (B) by an equity-interest owner of
any Indemnitee against any one or more Indemnitees, so long as in either such
case, such claim is not proximately caused solely by the breach hereunder or
under any other Loan Document by the Borrower or its Affiliates or (iii) are
incurred by an Indemnitee that is a Defaulting Lender, and such liabilities or
costs are proximately caused by conduct, acts or omissions described in clauses
(a), (b) or (c) of the definition of “Defaulting Lender”. If any Person
(including the Borrower or any of its Affiliates) ever alleges gross negligence
or willful misconduct pursuant to the preceding clause (i)(A) (but, for the
avoidance of doubt, not with respect to an allegation of a material breach
pursuant to the preceding clause (i)(B)) by any Indemnitee, the indemnification
provided for in this section shall nonetheless be paid upon demand, subject to
later adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. As used in this section the term
“Indemnitee” shall refer not only to each Person designated as a Lender Party in
Section 1.01 but also to each director, officer, trustee, agent, attorney,
employee, representative and Affiliate of such Persons. So long as no Default
has occurred and is continuing and the Borrower is financially solvent, no
Indemnitee may settle any claim to be indemnified without the consent of the
Borrower, such consent not to be unreasonably withheld; provided that the
Borrower may not reasonably withhold consent to any settlement that an
Indemnitee proposes, if the Borrower does not have the financial ability to pay
all its obligations outstanding and asserted against the Borrower at that time,
including the maximum potential claims against the Indemnitee to be indemnified
pursuant to this Section 11.04.
     (d) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any applicable Related Party of any of the
foregoing, without affecting the Borrower’s payment obligations with respect
thereto, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s

85



--------------------------------------------------------------------------------



 



Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (d) are subject to the provisions of Section 2.11(d).
     (e) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no party hereto or Related Party of any party hereto shall
assert, and hereby waives, any claim against each other party hereto and its
Related Parties (including, as applicable, each Indemnitee), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than as a result of such
Indemnitee’s gross negligence, willful misconduct or material breach of any of
its obligations under any Loan Document.
     (f) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor and the Borrower’s receipt of
reasonably detailed invoices or statements related thereto.
     (g) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     11.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of

86



--------------------------------------------------------------------------------



 



the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
     (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee

87



--------------------------------------------------------------------------------



 



          Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
          (iii) Required Consents. No consent shall be required for any such
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
          (A) the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
          (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
          (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of such assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption. The parties to each assignment permitted by
Section 11.06(b) shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
     (vi) No Assignment Resulting in Additional Indemnified Taxes. No such
assignment shall be made to any Person that, through its Lending Office, is not
capable of lending to the Borrower without the imposition of any withholding
taxes on interest or principal owed to such Person, and Loans by such Person
shall be made through such Lending Office.

88



--------------------------------------------------------------------------------



 



     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender against receipt by the Borrower of the
cancelled original Note of the assignor, if its entire Commitment was assigned,
or evidence that such assignor’s Note is marked to reflect its reduction. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time and recordation of Assignments and
Assumptions (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the

89



--------------------------------------------------------------------------------



 



Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice, and the Administrative Agent shall provide a copy of the Register upon
the Borrower’s or such Lender’s request.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01 (it being
understood that the documentation required under Section 3.01 shall be delivered
to the participating Lender) and the obligations imposed by such Sections and
shall be subject to replacement pursuant to Section 3.06 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. Each Lender that sells a participation agrees,
at such Lender’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender. Each Lender that sells a participation shall, solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal amounts (and stated interest) of each
such Participant’s interest in such Lender’s Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of its Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in such Lender’s commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in such Lender’s Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For

90



--------------------------------------------------------------------------------



 



the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply and complies with Section 3.01(e) as though
it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer (subject to such
successor’s acceptance) hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the
appointment of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
     (h) Lost Notes. Upon receipt of an affidavit reasonably satisfactory to the
Borrower of an officer of any Lender as to the loss, theft, destruction or
mutilation of its Note which is not of public record, and, in the case of any
such loss, theft, destruction or mutilation, upon cancellation of such Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note in the
principal amount of such Lender’s then Commitment or if no Commitment is in
effect, the outstanding principal amount owed to such Lender and otherwise of
like tenor.
     11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer (for itself and each of its
Related Parties) agrees to maintain the confidentiality of the Information (as
defined below), except that

91



--------------------------------------------------------------------------------



 



Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will
maintain such confidences), (b) to the extent requested or required by
applicable laws or regulations or by any subpoena or similar legal process,
including in connection with any pledge or assignment made pursuant to
Section 11.06(f), (c) subject to this Section 11.07, to any other party hereto,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or in connection with any Default or anticipated Default,
the enforcement of rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Proposed Lender invited to be a Lender pursuant to Section 2.13(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to, and requested by, the Borrower and its obligations,
(f) with the consent of the Borrower or (g) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
L/C Issuer or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower, PAA or any Subsidiary relating to the Borrower, PAA or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
     11.08 Right of Setoff. At any time and from time to time during the
continuance of any Event of Default, each Lender and the L/C Issuer is hereby
authorized, to the fullest extent permitted by applicable law, to set off and
apply against the payment Obligations then due and payable (without notice to
the Borrower or PAA) any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or PAA; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the

92



--------------------------------------------------------------------------------



 



provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
     11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     11.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

93



--------------------------------------------------------------------------------



 



     11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer, then
such provisions shall be deemed to be in effect only to the extent not so
limited.
     11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04 or gives a notice pursuant to Section 3.02 and does not
subsequently designate a different Lending Office or assign its rights and
obligations hereunder to another of its offices, branches or affiliates as
provided in Section 3.06(a), (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) any Lender is a Defaulting Lender, (iv) any
Lender fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or any other Loan Document that requires the
consent of (A) the Required Lenders, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
or (B) all Lenders (or all Lenders directly affected thereby), and such
election, consent, amendment, waiver or other modification is otherwise
consented to by Supermajority Lenders, or (v) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) unless paid by the assignee or waived by the Administrative Agent in
its sole discretion, the Borrower shall have paid to the Administrative Agent
the assignment fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05 and subject
to Section 2.15) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

94



--------------------------------------------------------------------------------



 



     (d) such assignment does not violate applicable Laws.
     Notwithstanding the foregoing rights of the Borrower under this Section,
the Borrower may not replace any Lender which seeks compensation under
Section 3.04 or reimbursement under Section 3.01 unless the Borrower is
replacing all Lenders which are then seeking such compensation or reimbursement.
     11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES

95



--------------------------------------------------------------------------------



 



IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and PAA acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the Co-Syndication Agents and the Lenders are arm’s-length
commercial transactions between the Borrower, PAA and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
Co-Syndication Agents and the Lenders, on the other hand, (ii) each of the
Borrower and PAA has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Borrower
and PAA is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Co-Syndication Agents and the
Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, PAA or
any of their respective Affiliates, or any other Person and (ii) none of the
Administrative Agent, any Arranger, any Co-Syndication Agent nor any Lender has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers, the Co-Syndication Agents, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, PAA and their respective
Affiliates, and none of the Administrative Agent, any Arranger, any
Co-Syndication Agent nor any Lender has any obligation to disclose any of such
interests to the Borrower, PAA or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and PAA hereby waives and
releases any claims that it may have against the Administrative Agent, the
Co-Syndication Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

96



--------------------------------------------------------------------------------



 



     11.17 No Recourse to Other Persons. No past, present or future director,
officer, partner, employee, incorporator, manager, stockholder, unitholder or
member of the Borrower, General Partner, PAA, PAA GP LLC, a Delaware limited
liability company, Plains AAP, L.P., a Delaware limited partnership, or Plains
All American GP LLC, a Delaware limited liability company, and no past, present
or future director, officer, partner, employee, incorporator, manager,
stockholder, unitholder or member of any Subsidiary of the Borrower shall have
any liability for any Obligations or for any claim based on, in respect of, or
by reason of, the Obligations or their creation as such. Each party hereto, for
itself and each of its Related Parties, waives and releases all such liability.
The waiver and release are part of the consideration for the incurrence of
Indebtedness by the Borrower hereunder and, as applicable, the making of the
Notes.
     11.18 Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.19 USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all information that is in its or any of its Subsidiary’s
possession or control and not subject to confidentiality arrangements with third
parties or counsel which the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act (and if any of such information is not in the Borrower’s or any of its
Subsidiary’s possession or control, will use its commercially reasonable efforts
to obtain such information and other documentation).
     11.20 Time of the Essence. Time is of the essence of the Loan Documents.
     11.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
     11.22 Restated Agreement. In connection with the amendment and restatement
of the Existing Credit Agreement pursuant hereto, the Borrower, Administrative
Agent and Lenders

97



--------------------------------------------------------------------------------



 



shall as of the Closing Date make adjustments to the outstanding principal
amount of “Loans” under the Existing Credit Agreement (as such term is defined
therein) (but not any interest accrued thereon prior to the Closing Date),
including the borrowing of additional Loans hereunder and the repayment of loans
thereunder plus all applicable accrued interest, fees and expenses as shall be
necessary to provide for Loans hereunder by each Lender in the amount of its
Applicable Percentage of all Loans as of the Closing Date, but in no event shall
such adjustment of any “Eurodollar Loans” as such term is defined therein)
(i) constitute a payment or prepayment of all or a portion of any such
Eurodollar Loans or (ii) entitle any Lender to any reimbursement under Section
3.05 hereof, and each Lender shall be deemed to have made an assignment of its
outstanding Loans under the Existing Credit Agreement, and assumed outstanding
Loans of other Lenders under the Existing Credit Agreement as may be necessary
to effect the foregoing. The Borrower states and acknowledges that this
Agreement is entered into by it in amendment and restatement of the Existing
Credit Agreement. The Borrower further states, acknowledges and agrees that the
preceding sentence does not and shall not alter or otherwise modify in any
regard, directly or indirectly, expressly or impliedly or otherwise, the terms,
provisions and conditions expressly set forth in, and contemplated by, this
Agreement, or the transactions contemplated hereby, which in each case shall be
governed solely by the terms, provisions and conditions of this Agreement and
the other Loan Documents without regard to this Section 11.22.

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            PLAINS MARKETING, INC., as Borrower

By:    PLAINS MARKETING GP INC.,
          its general partner
      By:           Charles Kingswell-Smith        Vice President and Treasurer 
      PLAINS ALL AMERICAN PIPELINE, L.P.

By:    PAA GP LLC, its general partner

By:   PLAINS AAP, L.P., its sole member

By:   PLAINS ALL AMERICAN GP LLC,
          its general partner
      By:           Charles Kingswell-Smith        Vice President and Treasurer 
   

Plains Marketing Hedged Inventory Facility

S-1



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-3



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-4



--------------------------------------------------------------------------------



 



            BNP PARIBAS, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

Plains Marketing Hedged Inventory Facility

S-5



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

Plains Marketing Hedged Inventory Facility

S-6



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-7



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-8



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GENERALÉ, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-9



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-10



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-11



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK (USA), as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-12



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-13



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-14



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-15



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:   Justin Alexander        Title:   Vice President     

Plains Marketing Hedged Inventory Facility

S-16



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-17



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORP., NEW YORK, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-18



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-19



--------------------------------------------------------------------------------



 



            COMPASS BANK, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-20



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-21



--------------------------------------------------------------------------------



 



            REGIONS BANK, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-22



--------------------------------------------------------------------------------



 



            BANK OF MONTREAL, as a Lender
      By:           Name:           Title:        

Plains Marketing Hedged Inventory Facility

S-23



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 60,000,000.00       7.058823529 %
Wells Fargo Bank, National Association
  $ 50,000,000.00       5.882352941 %
BNP Paribas
  $ 60,000,000.00       7.058823529 %
DnB NOR Bank ASA
  $ 50,000,000.00       5.882352941 %
JPMorgan Chase Bank, N.A.
  $ 50,000,000.00       5.882352941 %
SunTrust Bank
  $ 40,000,000.00       4.705882353 %
Société Generalé
  $ 60,000,000.00       7.058823529 %
Barclays Bank PLC
  $ 45,000,000.00       5.294117647 %
Citibank, N.A.
  $ 45,000,000.00       5.294117647 %
Mizuho Corporate Bank (USA)
  $ 45,000,000.00       5.294117647 %
UBS Loan Finance LLC
  $ 45,000,000.00       5.294117647 %
The Bank of Nova Scotia
  $ 45,000,000.00       5.294117647 %
Royal Bank of Canada
  $ 35,000,000.00       4.117647059 %
U.S. Bank National Association
  $ 35,000,000.00       4.117647059 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 40,000,000.00       4.705882353 %
Sumitomo Mitsui Banking Corp., New York
  $ 30,000,000.00       3.529411765 %
ING Capital LLC
  $ 35,000,000.00       4.117647059 %
Compass Bank
  $ 20,000,000.00       2.352941176 %
Fifth Third Bank
  $ 20,000,000.00       2.352941176 %
Regions Bank
  $ 20,000,000.00       2.352941176 %
Bank of Montreal
  $ 20,000,000.00       2.352941176 %
Total
  $ 850,000,000.00       100.000000000 %

 